Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments and amendments
The previous rejection is withdrawn. Over the course of a new search a new relevant reference was identified. A new rejection is made herein. 	Applicant’s arguments are now moot in view of the new rejection. 
Wheeler is silent but Zhang teaches “…obtaining a directional dialogue provided by a third party to a user of a portable first 
electronic device (ED), the directional dialogue (see paragraph 38-43 where using a directional dialog with the customer the guided vehicle can receive instructions and move)
…for the user to follow through an environment;
determining navigation actions associated with the pathway for the user to follow based on the series of instructions;
tracking movement of  the first ED …”.  (see paragraph 88)

Wheeler discloses “…determining navigation actions associated with the pathway based on the series of instructions; (see paragraph 20-25)
tracking movement of a first electronic device (ED) based on one or more of GPS data and non-GPS data; and (see paragraph 23, 20-25)

    PNG
    media_image1.png
    895
    612
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    950
    1321
    media_image2.png
    Greyscale
presenting the navigation actions based on the movement. (see blocks 320 where the vehicle is moved into the parking space and where the user provides a stop command 322 to stop the autonomous control of the vehicle and then it is acknowledged in blocks 316-326); 
The phrase under the BRI under the direction of a processor does not mean program instructions and that a processor can merely direct or assist with a step. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Wheeler and the teachings of Zhang since Zhang teaches that a user can control a vehicle using a bi-directional dialogue or the user can speak to the vehicle to control the vehicle and the vehicle has a multi-media device to provide information. This can provide an improved user interface where the user can speak instructions in a conversation.  See paragraph 38-44 of Zhang.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190103027A1 to Wheeler et al. that was filed in 10-2-17 (hereinafter “Wheeler”) and in view of Chinese Patent Pub. NO.: CN 102081403 B to Zhang that was filed in 2012. 
Wheeler discloses “1.    A computer implemented method, comprising: under the direction of one or more processors,  (see paragraph 20)”…
Wheeler discloses “…obtaining a directional dialogue comprising a series of instructions that at least partially defines a pathway through an environment; (see paragraph 20-23 where the infotainment device has a microphone enabling a remote parking of the vehicle where the user can instruction the vehicle to turn left and turn right and then park the vehicle from the current location)
Wheeler is silent but Zhang teaches “…obtaining a directional dialogue provided by a third party to a user of a portable first 
electronic device (ED), the directional dialogue (see paragraph 38-43 where using a directional dialog with the customer the guided vehicle can receive instructions and move)
…for the user to follow through an environment;
determining navigation actions associated with the pathway for the user to follow based on the series of instructions;
tracking movement of  the first ED …”.  (see paragraph 88)

Wheeler discloses “…determining navigation actions associated with the pathway based on the series of instructions; (see paragraph 20-25)
tracking movement of a first electronic device (ED) based on one or more of GPS data and non-GPS data; and (see paragraph 23, 20-25)

    PNG
    media_image1.png
    895
    612
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    950
    1321
    media_image2.png
    Greyscale
presenting the navigation actions based on the movement. (see blocks 320 where the vehicle is moved into the parking space and where the user provides a stop command 322 to stop the autonomous control of the vehicle and then it is acknowledged in blocks 316-326); 
The phrase under the BRI under the direction of a processor does not mean program instructions and that a processor can merely direct or assist with a step. 



Wheeler discloses “2.    The method of claim 1, wherein the determining comprises identifying a present location of the user along the pathway based on the movement of the first ed and, based on the present location, identifying a corresponding one of the navigation actions. (see paragraph 20-23 where the infotainment device has a microphone enabling a remote parking of the vehicle where the user can instruction the vehicle to turn left and turn right and then park the vehicle from the current location)”. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190103027A1 to Wheeler et al. that was filed in 10-2-17 (hereinafter “Wheeler”) and in view of United States Patent Application Pub. No.: US 2018/0239352 A2 to Wang et al. that was filed in 2016 (hereinafter “Wang”) and in view of Zhang. 

Wheeler is silent but Wang teaches “3.    The method of claim 1, wherein the obtaining comprises recording the directional dialogue as an audio recording and parsing the audio recording to identify segments associated with verbal instructions that at least partially define the pathway for the user to follow.  (see paragraph 24,  37-38 where a voice command is received by the autonomous vehicle for a voice instruction via an audio and it is parsed to stop the vehicle)”. 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of WHEELER with the teachings of WANG since WANG teaches that a vehicle can include an autonomous mode and a manual mode. The processor can listen to voice commands from the user. The user can provide a verbal command to switch from the autonomous to the manual 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190103027A1 to Wheeler et al. that was filed in 10-2-17 (hereinafter “Wheeler”) and in view of United States Patent Application Pub. No.: US 2014/0148988 A2 to Lathrop et al. that was filed in 2012 (hereinafter “Lathrop”) and who is assigned to VW™ AG and in view of Zhang. 

    PNG
    media_image3.png
    867
    1046
    media_image3.png
    Greyscale

Wheeler is silent but Lathrop et al. teaches “4.    The method of claim 1, wherein the obtaining comprises recording the directional dialogue as a video recording and parsing the video recording to identify segments associated with gesture-based instructions that at least partially define the pathway for the user to follow”.  (see claims 1-11 and tables 1-2 where a camera 302, 306 monitors the user to see if the feet are on the pedals or the hands on are on the steering wheel or if the user is 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of WHEELER with the teachings of LATHROP since LATHROP teaches that a vehicle can include a driver monitoring camera and a foot well camera 302, 306.  The device can provide an autonomous mode and a manual mode. The processor can scan the user to see if the user’s eyes are on the road, and the user’s hands are arranged and are touching the steering wheel and if the user’s feet are back or are interfacing with the accelerator and brake pedal.  The user can be thus determined to be paying attention and ready to take control of the vehicle. If not then an autonomous mode of the vehicle is kept and the driver is not provided control based on the position of the feet and the hands and the eyes.   See abstract and claim 1-11; and paragraph 29-43 of Lathrop. 

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190103027A1 to Wheeler et al. that was filed in 10-2-17 (hereinafter “Wheeler”) and in view of U.S. Patent No.: 10,013,878 b2 to RICCI that was filed in 2015 (hereinafter “Ricci”) and in view of Zhang. 

    PNG
    media_image4.png
    878
    693
    media_image4.png
    Greyscale

 “5.    The method of claim 1, wherein the obtaining comprises recording the directional dialogue as audio and video recordings, parsing the audio and video recordings to identify segments associated with verbal and gesture-based instructions (see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input from a user and can receive video from a user via a camera video or still images), identifying a combination of a verbal based instruction and a gesture-based instruction(see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input from a user and can receive video from a user via a camera video or still images), 
 Wheeler discloses “…that collectively define a single navigation action”. (see paragraph 20-23 where the infotainment device has a microphone enabling a remote parking of the vehicle where the user can instruction the vehicle to turn left and turn right and then park the vehicle from the current location);


Claims 6-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190103027A1 to Wheeler et al. that was filed in 10-2-17 (hereinafter “Wheeler”) and in view of United States Patent Application Pub. No.: US20190265703A1 to Hicok et al. that was filed in 2018 (hereinafter “Hicok”) and in view of Zhang. 

    PNG
    media_image5.png
    727
    871
    media_image5.png
    Greyscale

Wheeler is silent but Hicok teaches “6.    The method of claim 1, wherein the determining the navigation actions further comprises comparing one or more of verbal and gesture-based instructions in the
directional dialogue to one or more of a template and a machine learning-based model (see paragraph 130 where the device uses a deep learning network) to identify the corresponding navigation action.  (see FIG. 15 where the driverless vehicle has an interior camera 4068 and see 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of WHEELER with the teachings of HICOK since HICOK et al. teaches an autonomous bus can track the users and then pick up a user. Using a spoken command the bus can be directed by the user to a drop off location.  This can provide an improved control of the autonomous bus.  See abstract and paragraphs 130-142. 

Wheeler is silent but Hicok teaches “7.    The method of claim 1, wherein the directional dialogue comprises verbal statements corresponding to the series of instructions, the presenting comprises replaying a select one of the verbal statements as the navigation action.  (see paragraph 129-131 and 131-142 and 211 and 175 where the user can provide an instruction and then the autonomous bus repeats do you want to get off at the next stop to the passenger and waits for a reply; after the system schedules a shuttle , the mobile device preferably displays the 
through camera ( 1010 ), or the like)”. 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of WHEELER with the teachings of HICOK since HICOK et al. teaches an autonomous bus can track the users and then pick up a user. Using a spoken command the bus can be directed by the user to a drop off location.  This can provide an improved control of the autonomous bus.  See abstract and paragraphs 130-142. 

    PNG
    media_image6.png
    850
    1322
    media_image6.png
    Greyscale

Wheeler is silent but Hicok teaches “8.    The method of claim 1, wherein the presenting comprises displaying an augmented reality view of the environment in combination with one or more of an audible, visual and tactile output indicative of the navigation action. (see paragraph 257 and FIG. 22 where an augmented display is shown and see paragraph 129-131 and 131-142 and 211 and 175 where the user can provide an instruction and then the autonomous bus repeats do you want to get off at the next stop to the passenger and waits for a reply; after the system schedules a shuttle , the mobile device preferably displays the estimated 
through camera ( 1010 ), or the like)”. 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of WHEELER with the teachings of HICOK since HICOK et al. teaches an autonomous bus can track the users and then pick up a user. Using a spoken command the bus can be directed by the user to a drop off location.  This can provide an improved control of the autonomous bus.  See abstract and paragraphs 130-142. 

    PNG
    media_image7.png
    771
    1390
    media_image7.png
    Greyscale

Wheeler is silent but Hicok teaches “9.    The method of claim 1, wherein the tracking comprises one or more of:
a)    collecting the GPS data indicative of a present location of the ED and analyzing the GPS data with respect to when to present the corresponding navigation action; and (see FIG. 34 where a user mobile device application on a phone will provide data to the bus in block 619; see paragraph 229 where the phone provides the user’s GPS location to obtain a ride on the bus and to optimize the route planning on the autonomous bus)
b)    collecting ERDC data from the ED indicative of a feature of interest from the environment and analyzing the ERDC data with respect to when to present the corresponding navigation action. (see paragraph 270-278 where a bus encounters an individual on a phone and the bus will communicate an external signal to indicate the bus’s intentions);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of WHEELER with the teachings of HICOK since HICOK et al. teaches an autonomous bus can track the users and then pick up a user. Using a spoken command the bus can be directed by the user to a drop off location.  This can provide an improved control of the autonomous bus.  See abstract and paragraphs 130-142. 
 Claim 10 is cancelled. 

Claims 11-12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190103027A1 to Wheeler et al. that was filed in 10-2-17 (hereinafter “Wheeler”) and in view of Zhang. 

Wheeler discloses “11. A system, comprising: a user interface; a processor; (see paragraph 20)”. 

 “…a first electronic device (ED) configured to be portable, the first ED comprising: a user interface that includes an input configured to obtain a directional dialogue provided by a third party to a user of the first ED, the directional dialogue comprising a series of instructions that at least partially defines a pathway for the user to follow through an environment; (see paragraph 38-43 where using a directional dialog with the customer the guided vehicle can receive instructions and move)
…for the user to follow through an environment;
determining navigation actions associated with the pathway for the user to follow based on the series of instructions;
tracking movement of  the first ED …the user interface of the first ED configured to present the navigation actions”.  (see paragraph 88 and see element 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Wheeler and the teachings of Zhang since Zhang teaches that a user can control a vehicle using a bi-directional dialogue or the user can speak to the vehicle to control the vehicle and the vehicle has a multi-media device to provide 

Wheeler discloses “…a memory storing program instructions accessible by the processor, wherein, responsive to execution of the program instructions, the processor to perform the following: ,  (see paragraph 20)

obtain a directional … comprising a series of instructions that at least partially defines a pathway through an environment; (see paragraph 20-23 where the infotainment device has a microphone enabling a remote parking of the vehicle where the user can instruction the vehicle to turn left and turn right and then park the vehicle from the current location)


determine navigation actions associated with the pathway based on the series of instructions; (see paragraph 20-25)

    PNG
    media_image1.png
    895
    612
    media_image1.png
    Greyscale

track movement of an electronic device (ED) based on one or more of GPS data and non-GPS data; and  (see paragraph 23 where the vehicle can be tracked by GPS data and an IMU unit and LIDAR and Radar to provide the parking) 
present the navigation actions based on the movement. (see blocks 320 where the vehicle is moved into the parking space and where the user provides a stop command 322 to stop the autonomous control of the vehicle and then it is acknowledged in blocks 316-326; see paragraph 13 where the user can speak into the fob to provide the verbal navigation command);
Wheeler discloses “12.    The system of claim 11, wherein, responsive to execution of the program instructions, the processor to identify a present location of the user along the pathway based on the movement of the first ED and, based on the present location, identify a corresponding one of the navigation actions. (see paragraph 20-23 where the infotainment device has a microphone enabling a remote parking of the vehicle where the user can instruction the vehicle to turn left and turn right and then park the vehicle from the current location)”.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190103027A1 to Wheeler et al. that was filed in 10-2-17 (hereinafter “Wheeler”) and in view of United States Patent Application Pub. No.: US 2018/0239351 A2 to Wang et al. that was filed in 2016 (hereinafter “Wang”) and in view of Zhang. 
Wheeler is silent but Wang teaches “13.    The system of claim 11, wherein, responsive to execution of the program instructions, the processor to record the directional dialogue as an audio recording and parsing the audio recording to identify segments associated with verbal instructions that at least partially define the pathway for the user to follow, the processor housed in the first ed, the second ed or a remote server. (see paragraph 24,  37-38 where a voice command is received by the autonomous vehicle for a voice instruction via an audio and it is parsed to stop the vehicle)”.
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of WHEELER with the teachings of WANG since WANG teaches that a vehicle can include an autonomous mode and a manual mode. The processor can listen to voice commands from the user. The user can 

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190103027A1 to Wheeler et al. that was filed in 10-2-17 (hereinafter “Wheeler”) and in view of United States Patent Application Pub. No.: US 2014/0148988 A2 to Lathrop et al. that was filed in 2012 (hereinafter “Lathrop”) and who is assigned to VW™ AG and in view of Zhang. 

    PNG
    media_image8.png
    518
    624
    media_image8.png
    Greyscale


Wheeler is silent but Lathrop et al. teaches “14.    The system of claim 11, wherein, responsive to execution of the program instructions, the processor to record the directional dialogue as a video recording and parsing the video recording to identify segments associated with gesture-based instructions that at least partially define the pathway for the user to follow, the processor housed within the first ED, the second ED or the remote server”.  (see claims 1-11 and tables 1-2 where a camera 302, 306 monitors the user to see if the feet are on the pedals or the hands on are on the steering wheel or if the user is focused on the road and if not then an autonomous mode of operation is preserved);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of WHEELER with the teachings of LATHROP since LATHROP teaches that a vehicle can include a driver monitoring camera and a foot well camera 302, 306.  The device can provide an autonomous mode and a manual mode. The processor can scan the user to see if the user’s eyes are on the road, and the user’s hands are arranged and are touching the steering wheel and if the user’s feet are back or are interfacing with the accelerator and brake pedal.  The user can be thus determined to be paying attention and ready to take control of the vehicle. If not then an autonomous mode of the vehicle is kept and the driver is not provided control based on the position of the feet and the hands and the eyes.   See abstract and claim 1-11; and paragraph 29-43 of Lathrop. 

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190103027A1 to Wheeler et al. that was filed in 10-2-17 (hereinafter “Wheeler”) and in view of United States Patent Application Pub. No.: US 2014/0309868 A1 to Ricci et al. that was filed in 2016 and in view of Zhang.

    PNG
    media_image9.png
    791
    624
    media_image9.png
    Greyscale

 “15.    The system of claim 11, wherein, responsive to execution of the program instructions, the processor to record the directional dialogue as audio and video recordings, (see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input from a user and can receive video from a user via a camera video or still images),  parsing the audio and video recordings to identify segments associated with verbal and gesture-based instructions, (see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input from a user and can receive video from a user via a camera video or still images), identifying a combination of a verbal based instruction and a gesture-based instruction the processor housed within the first ED, the second ED or the remote server (see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input from a user and can receive video from a user via a camera video or still images), 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the 

Wheeler discloses “… that collectively define a single navigation action”. (see paragraph 20-23 where the infotainment device has a microphone enabling a remote parking of the vehicle where the user can instruction the vehicle to turn left and turn right and then park the vehicle from the current location);
Claims 16-17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190103027A1 to Wheeler et al. that was filed in 10-2-17 (hereinafter “Wheeler”) and in view of United States Patent Application Pub. No.: US20190265703A1 to Hicok et al. that was filed in 2018 (hereinafter “Hicok”) and in view of Zhang. 

    PNG
    media_image5.png
    727
    871
    media_image5.png
    Greyscale

Wheeler is silent but Hicok teaches “16.    The system of claim 11, wherein, responsive to execution of the program instructions, the processor to determine the navigation actions by comparing one or more of verbal and gesture-based instructions in the directional dialogue to one or more of a template and a machine learning-based model (see paragraph 130 where the device uses a deep learning network) to identify the corresponding navigation action. (see FIG. 15 where the driverless vehicle has an interior camera 4068 and see paragraph 127 where the user can audible speak the destination and see paragraph 130, and 129-142 where the user can make a gesture to control the vehicle) ;
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of WHEELER with the teachings of HICOK since HICOK et al. teaches an autonomous bus can track the users and then pick up a user. Using a spoken command the bus can be directed by the user to a drop off location.  This can provide an improved control of the autonomous bus.  See abstract and paragraphs 130-142. 

    PNG
    media_image10.png
    847
    1357
    media_image10.png
    Greyscale

Wheeler is silent but Hicok teaches “17.    The system of claim 11, wherein a user interface of a first ED includes one or more of a microphone (see paragraph 264) and camera (see paragraph 2656 and unit in FIG. 15) that, under direction of a first processor, obtains the directional dialogue, (see paragraph 130-142) the system further comprising one or more of a second ED and a remote server (see FIG. 34 where the user application is shown as 619 and the bus uses maps from a server 606), having a second processor(see paragraph 257 and FIG. 22 where an augmented display is shown and see paragraph 129-131 and 131-142 and 211 and 175 where the user can provide an instruction and , to perform one or more of the determining the navigation actions, and tracking the movement (see paragraph 146-149 where the users can be tracked and are 2 minutes away)  …a user interface. (see FIG. 15 where the driverless vehicle has an interior camera 4068 and see paragraph 127 where the user can audible speak the destination and see paragraph 130, and 129-142 where the user can make a gesture to control the vehicle);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of WHEELER with the teachings of HICOK since HICOK et al. 

 


Claims 18-19 are rejected under 35 U.S.C. sec. 103 as being anticipated by United States Patent Application Pub. No.: US20190103027A1 to Wheeler et al. that was filed in 10-2-17 (hereinafter “Wheeler”). 
 “18.    A computer program product comprising a non-signal computer readable storage medium comprising computer executable code to perform:
obtaining a directional dialogue….. comprising a series of instructions that at least partially defines a pathway through an environment; (see paragraph 20-23 where the infotainment device has a microphone enabling a remote parking of the vehicle where the user can instruction the vehicle to turn left and turn right and then park the vehicle from the current location)”. 
Wheeler is silent but Zhang teaches “…obtaining a directional dialogue provided by a third party to a user of a portable first 
electronic device (ED), the directional dialogue (see paragraph 38-43 where using a directional dialog with the customer the guided vehicle can receive instructions and move)
…for the user to follow through an environment;
determining navigation actions associated with the pathway for the user to follow based on the series of instructions;
tracking movement of  the first ED …”.  (see paragraph 88)
 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Wheeler and the teachings of Zhang since Zhang teaches that a user can control a vehicle using a bi-directional dialogue or the user can speak to the vehicle to control the vehicle and the vehicle has a multi-media device to provide information. This can provide an improved user interface where the user can speak instructions in a conversation.  See paragraph 38-44 of Zhang.  

Wheeler discloses “…determining navigation actions associated with the pathway based on the series of instructions; (see paragraph 20-25)
tracking movement of a first portable electronic device (ED) based on one or more of GPS data and non-GPS data; and (see paragraph 23, 20-25)
presenting the navigation actions based on the movement at a user interface of the portable device. (see blocks 320 where the vehicle is moved into the parking space and where the user provides a stop command 322 to stop the autonomous control of the vehicle and then it is acknowledged in blocks 316-326);”
 “19.    The computer program product of claim 18, wherein the determining comprises identifying a present location of the user along the pathway based on the movement and, based on the present location, identifying a corresponding one of the navigation actions. (see paragraph 20-23 where the infotainment device has a microphone enabling a remote parking of the vehicle where the user can instruction the vehicle to turn left and turn right and then park the vehicle from the current location)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20190103027A1 to Wheeler et al. that was filed in 10-2-17 (hereinafter “Wheeler”) and in view of United States Patent Application Pub. US 2019/0385452 A1 to Nangeroni et al. that was filed in 2018 and in view of U.S. Patent Application Pub. No.: US 2018/0250519 A1 to Chang and in view of United States Patent Application Pub. No.: US20190265703A1  to Hicok et al. that was filed in 2018 (hereinafter “Hicok”) and in view of Zhang.
Williams is silent but Nageroni et al. teaches “20.    The computer program product of claim 18, further comprising a navigation log to record timestamps, (see paragraph 44)”
 “…verbal-based instructions”,  (see paragraph 52 and through 55 where a verbal instruction can be provided and a timestamp can be recorded to log the verbal instruction/command event for storing) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of WHEELER with the teachings of Chang since Chang teaches  a processor can receive a voice command from an area and listen for a certain command or keyword or a phrase. The device can then record a time stamp associated with the voice command. This can be stored for an accurate retrieval of the voice command for inspection purposes later.    See abstract and paragraphs 52-55. 

    PNG
    media_image11.png
    912
    1349
    media_image11.png
    Greyscale

Wheeler is silent but Hicok teaches “gesture-based instructions, and (see paragraph 147); (see FIG. 15 where the driverless vehicle has an interior camera 4068 and see paragraph 127 where the user can audible speak the destination and see paragraph 130, and 129-142 where the user can make a gesture to control the vehicle)
navigation actions associated with the verbal-based instructions and gesture-based instructions”. (see paragraph 147 and see FIG. 18 where the verbal and gesture pick ups are recorded as timestamps in FIG. 18) (see paragraph 129-131 and 131-142 and 211 and 175 where the user can 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of WHEELER with the teachings of HICOK since HICOK et al. teaches an autonomous bus can track the users and then pick up a user. Using a spoken command the bus can be directed by the user to a drop off location.  This can provide an improved control of the autonomous bus.  See abstract and paragraphs 130-142. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668